Exhibit 10.3

SECURITY AGREEMENT

This Security Agreement (“Agreement”) is made this date by and between Lance
Ayers (“Shareholder”) and Noel Noel, Ltd. (“Secured Party”).

Section 1. Grant of Security Interest. Shareholder, in consideration of the
indebtedness described in this Agreement, hereby grants, conveys, and assigns to
Secured Party a security interest in all of Shareholder’s existing and future
right, title and interest in, to and under the property listed in Section 2 of
this Agreement. This security interest is granted to the Secured Party to
(a) secure the payment of the indebtedness evidenced by Shareholder’s promissory
note payable to Secured Party dated September 2, 2009 (the “Note”) in the
aggregate principal sum of US $10,000 with interest thereon, and all renewals,
extensions, and modifications of the Note; (b) the payment, performance and
observance of all obligations, covenants and agreements to be paid, performed or
observed by Shareholder under that certain Amendment to Stock Purchase Agreement
dated September 2, 2009, by and between Shareholder and Secured Party (“Amended
Stock Purchase Agreement”); (c) the payment of all other sums, with interest
thereon, advanced under the terms of this Agreement; and (d) the performance of
the agreements and warranties of Shareholder contained in this Agreement or the
Amended Stock Purchase Agreement, as the case may be.

Section 2. Property. The property subject to the security interest
(“Collateral”) is:

2.1 Common Stock of the Company. The Collateral shall consist of 45,000,000
shares of common stock, $0.00001 par value per share, of Gold Bag, Inc., a
Nevada corporation with its principal offices located in Dallas, Texas,
(“Company”) registered in the name of Shareholder.

2.2 Proceeds. All proceeds of the sale or other disposition of any of the
Collateral described or referred to in Sections 2.1. Sale or disposition of the
Collateral is prohibited pursuant to Section 4 of this Agreement.

Section 3. Covenants of Shareholder. The Shareholder agrees and covenants as
follows:

3.1 Payment of Principal and Interest. The Shareholder shall promptly pay when
due the principal of and interest on the indebtedness evidenced by the Note, any
prepayment and late charges provided in the Note, and all other sums secured by
this Agreement.

3.2 Authority. The execution, delivery, and performance of this Agreement, the
Amended Stock Purchase Agreement, and the execution and payment of the Note are
within Shareholder’s powers, and are not in contravention of law or the terms of
any indenture, agreement, or undertaking to which the Shareholder is a party or
by which he is bound.

3.3 Ownership of Collateral. The Shareholder is the sole owner of the Collateral
and will defend the Collateral against the claims and demands of all other
persons at any time claiming the same or any interest therein.

 

PAGE 1



--------------------------------------------------------------------------------

Section 4. Sale of Collateral Prohibited. Except in favor of Secured Party
hereunder, the Shareholder shall not sell, encumber, pledge, mortgage, assign,
grant a security interest in, or otherwise transfer the Collateral without the
written consent of the Secured Party.

Section 5. Intentionally Deleted.

Section 6. Taxes and Assessments. The Shareholder will pay or cause to be paid
promptly when due all taxes and assessments on the Collateral, this Agreement,
the Amended Stock Purchase Agreement, and the Note. The Shareholder may,
however, withhold payment of any tax assessment or claim if a good faith dispute
exists as to the obligation to pay and, notwithstanding anything in this
Agreement, the Amended Stock Purchase Agreement or the Note to the contrary, the
Shareholder will not have any obligation to pay taxes imposed on the income of
Secured Party as a result of the transaction contemplated herein or therein or
otherwise.

Section 7. Application of Payments. Unless applicable law provides otherwise,
all payments received by the Secured Party from the Shareholder under the Note
and this Agreement shall be applied by the Secured Party in the following order
of priority: (i) interest payable on the Note in the manner provided therein;
(ii) principal of the Note in the manner provided therein; and (iii) any other
sums secured by this Agreement in such order as the Secured Party, at the
Secured Party’s option, may determine.

Section 8. Protection of Secured Party’s Security. Following the occurrence and
during the continuance of an Event of Default, if the Shareholder fails to
perform the covenants and agreements contained or incorporated in this Agreement
or the Amended Stock Purchase Agreement, as applicable, or if any action or
proceeding is commenced which affects the Collateral or title thereto or the
interest of the Secured Party therein, including, but not limited to insolvency
or proceedings involving bankruptcy, then the Secured Party, at the Secured
Party’s option, may make such appearance, disburse such sums, and take such
action as the Secured Party deems necessary, in its sole discretion, to protect
the Secured Party’s security interest, including but not limited to disbursement
of attorneys’ fees. Any amounts disbursed by Secured Party pursuant to this
Section following the occurrence and during the continuance of an Event of
Default, with interest thereon, shall become additional indebtedness of the
Shareholder secured by this Agreement. Nothing contained in this Section shall
require the Secured Party to incur any expense or take any action.

Section 9. Shareholder and Lien Not Released. From time to time, the Secured
Party may, at the Secured Party’s option, without giving notice to or obtaining
the consent of the Shareholder, or the Shareholder’s successors or assigns or of
any other lien holder or Shareholder, without liability on the Secured Party’s
part, and notwithstanding the Shareholder’s breach of any covenant or agreement
of the Shareholder in this Agreement or the Amended Stock Purchase Agreement, as
applicable, extend the time for payment of said indebtedness or any part
thereof, reduce the payments thereon, release anyone liable on any of said
indebtedness, accept a renewal Note or Note therefor, release from the lien of
this Agreement any part of the Collateral, take or release other or additional
security, reconvey any part of the Collateral, join in any extension or
subordination

 

PAGE 2



--------------------------------------------------------------------------------

agreement, and agree in writing with the Shareholder to modify the rate of
interest or period of amortization of the Note or change the amount of any
installments payable thereunder. Any actions taken by the Secured Party pursuant
to the terms of this Section shall not affect the obligation of the Shareholder
or the Shareholder’s successors or assigns to pay the sums secured by this
Agreement and to observe the covenants of the Shareholder contained herein, and
shall not affect the lien or priority of lien hereof on the Collateral.

Section 10. Forbearance by Secured Party Not a Waiver. Any forbearance by the
Secured Party in exercising any right or remedy hereunder, or otherwise afforded
by applicable law, shall not be a waiver of or preclude the exercise of any
right or remedy. The acceptance by the Secured Party of payment of any sum
secured by this Agreement after the due date of such payment shall not be a
waiver of the Secured Party’s right to either require prompt payment when due of
all other sums so secured or to declare a default for failure to make prompt
payment. The procurement of insurance or the payment of taxes, rents or other
liens or charges by the Secured Party shall not be a waiver of the Secured
Party’s right to accelerate the maturity of the indebtedness secured by this
Agreement, nor shall the Secured Party’s receipt of any awards, proceeds or
damages as provided in this Agreement operate to cure or waive the Shareholder’s
default in payment of sums secured by this Agreement.

Section 11. Uniform Commercial Code Security Agreement. This Agreement is
intended to be a security agreement pursuant to the Uniform Commercial Code for
any of the items specified above as part of the Collateral which, under
applicable law, may be subject to a security interest pursuant to the Uniform
Commercial Code, and the Shareholder hereby grants the Secured Party a security
interest in said items pursuant to Section 1 of this Agreement. The Shareholder
agrees that the Secured Party may file any appropriate document in the
appropriate index as a financing statement for any of the items specified above
as part of the Collateral. In addition, the Shareholder agrees to deliver to the
Secured Party, upon the Secured Party’s request, any financing statements, as
well as extensions, renewals and amendments thereof, and reproductions of this
Agreement in such form as the Secured Party may reasonably require to perfect a
security interest with respect to said items. The Shareholder shall pay all
costs of filing such financing statements and any extensions, renewals,
amendments, and releases thereof, and shall pay all reasonable costs and
expenses of any record searches for financing statements the Secured Party may
reasonably require. Without the prior written consent of the Secured Party, the
Shareholder shall not create or suffer to be created pursuant to the Uniform
Commercial Code any other security interest in the Collateral, including
replacements and additions thereto. Upon the occurrence of an Event of Default,
the Secured Party shall have the remedies of a secured party under the Uniform
Commercial Code and, at the Secured Party’s option, may also invoke the other
remedies provided in this Agreement as to such items. In exercising any of said
remedies, the Secured Party may proceed against the items specified above as
part of the Collateral separately or together and in any order whatsoever,
without in any way affecting the availability of the Secured Party’s remedies
under the Uniform Commercial Code or of the other remedies provided in this
Agreement.

Section 12. Events of Default. The Shareholder shall be in default under this
Agreement when any of the following events or conditions occurs (each, an “Event
of Default”):

12.1 An Event of Default (as defined in the Note) shall have occurred under the
terms and conditions of the Note.

 

PAGE 3



--------------------------------------------------------------------------------

12.2 The Shareholder fail to comply with any term, obligation, covenant, or
condition contained in this Agreement or in the Amended Stock Purchase
Agreement, as applicable, and such failure remains uncured for 10 days after
notice by Secured Party to the Shareholder, as applicable, is received by
Shareholder.

12.3 Any warranty, covenant, or representation made to the Secured Party by the
Shareholder under this Agreement or under the Amended Stock Purchase Agreement,
as applicable, proves to have been false in any material respect when made or
furnished.

12.4 Any levy, seizure, attachment, lien, or encumbrance of or on the Collateral
which is not discharged by the Shareholder within 60 days or, any sale,
transfer, or disposition of any interest in the Collateral, without the written
consent of the Secured Party.

Section 13. Acceleration in Case of Shareholder’s Insolvency. If the Shareholder
voluntarily files a petition under the federal Bankruptcy Act, as such Act may
from time to time be amended, or under any similar or successor federal statute
relating to bankruptcy, insolvency, arrangements or reorganizations, or under
any state bankruptcy or insolvency act, or files an answer in an involuntary
proceeding admitting insolvency or inability to pay debts, or if the Shareholder
is adjudged as bankrupt, or if a trustee or receiver is appointed for the
Shareholder’s property, or if the Collateral becomes subject to the jurisdiction
of a federal bankruptcy court or similar state court in any proceeding not
dismissed within 60 days, or if the Shareholder makes an assignment for the
benefit of its creditors, or if there is an attachment, receivership, execution
or other judicial seizure, then the Secured Party may, at the Secured Party’s
option, declare all of the sums secured by this Agreement to be immediately due
and payable without prior notice to the Shareholder, and the Secured Party may
invoke any remedies permitted by this Agreement. Any attorneys’ fees and other
expenses incurred by the Secured Party in connection with the Shareholder’s
bankruptcy or any of the other events described in this Section shall be
additional indebtedness of the Shareholder secured by this Agreement.

Section 14. Rights of Secured Party. Upon the occurrence and during the
continuance of an Event of Default, the Secured Party shall have the following
rights and remedies:

14.1 The Secured Party may require the Shareholder to assemble the Collateral
and make it available to the Secured Party at the place to be designated by the
Secured Party which is reasonably convenient to both parties. The Secured Party
may sell all or any part of the Collateral as a whole or in parcels either by
public auction, private sale, or other method of disposition. The Secured Party
may bid at any public sale on all or any portion of the Collateral. The Secured
Party shall give the Shareholder reasonable notice of the time and place of any
public sale or of the time after which any private sale or other disposition of
the Collateral is to be made, and notice given at least 10 days before the time
of the sale or other disposition shall be conclusively presumed to be
reasonable.

 

PAGE 4



--------------------------------------------------------------------------------

14.2 Notwithstanding any provision of this Agreement, the Secured Party shall be
under no obligation to offer to sell the Collateral if it complies with
Section 14.3 below. In the event the Secured Party offers to sell the
Collateral, the Secured Party will be under no obligation to consummate a sale
of the Collateral if, in its reasonable business judgment, none of the offers
received by it reasonably approximates the fair value of the Collateral.

14.3 In the event the Secured Party elects not to sell the Collateral, the
Secured Party may elect to follow the procedures set forth in the Uniform
Commercial Code for retaining the Collateral in satisfaction of the
Shareholder’s obligation, subject to Shareholder’s rights under such procedures.

14.4 In addition to the rights under this Agreement and the Amended Stock
Purchase Agreement, the Secured Party shall be entitled to the appointment of a
receiver for the Collateral as a matter of right whether or not the apparent
value of the Collateral exceeds the outstanding principal amount of the Note and
any receiver appointed may serve without bond. Employment by the Secured Party
shall not disqualify a person from serving as receiver.

Section 15. Waiver of Marshalling. Notwithstanding the existence of any other
security interest in the Collateral held by the Secured Party or by any other
party, the Secured Party shall have the right to determine the order in which
any or all of the Collateral shall be subjected to the remedies provided by this
Agreement. The Secured Party shall have the right to determine the order in
which any or all portions of the indebtedness secured by this Agreement are
satisfied from the proceeds realized upon the exercise of the remedies provided
in this Agreement. The Shareholder, any party who consents to this Agreement,
and any party who now or hereafter acquires a security interest in the
Collateral and who has actual or constructive notice of this Agreement, hereby
waives any and all right to require the marshalling of assets in connection with
the exercise of any of the remedies permitted by applicable law or by this
Agreement.

Section 16. Provisions of Agreement. All amounts due the Secured Party pursuant
to the Amended Stock Purchase Agreement shall be indebtedness of the Shareholder
secured by this Agreement. All sums disbursed by the Secured Party following the
occurrence and during the continuance of an Event of Default to protect the
security of this Agreement and the Amended Stock Purchase Agreement up to the
principal amount of the Note shall be treated as disbursements pursuant to such
Agreements. All such sums shall bear interest from the date of disbursement at
the rate stated in the Note, unless collection from the Shareholder of interest
at such rate would be contrary to applicable law in which event such amount
shall bear interest at the highest rate which may be collected from the
Shareholder under applicable law. In case of an Event of Default, the Secured
Party at the Secured Party’s option (i) may invoke any of the rights or remedies
provided in this Agreement, (ii) may accelerate the sums secured by this
Agreement, or (iii) may do both.

 

PAGE 5



--------------------------------------------------------------------------------

Section 17. Remedies Cumulative. Each remedy provided in this Agreement and the
Amended Stock Purchase Agreement is distinct and cumulative to all other rights
or remedies under this Agreement and the Amended Stock Purchase Agreement or
afforded by law or equity, and may be exercised concurrently, independently, or
successively, in any order whatsoever.

Section 18. No Recourse. This Agreement, the Amended Stock Purchase Agreement
and the Note are “non-recourse” against the Shareholder. Accordingly,
notwithstanding anything herein, in the Amended Stock Purchase Agreement or in
the Note to the contrary, Secured Party shall not enforce the liability and
obligation of Shareholder to perform and observe the obligations contained in
this Agreement, the Amended Stock Purchase Agreement or the Note by any action
or proceeding wherein a money judgment shall be sought against Shareholder,
except that Secured Party may bring a foreclosure action to enable Secured Party
to enforce and realize upon the interest in the Collateral created by this
Agreement; provided, however, that any judgment in any such action shall be
enforceable against Shareholder only to the extent of the Collateral given to
Secured Party. Secured Party, by accepting this Agreement, the Amended Stock
Purchase Agreement or the Note agrees that it shall not sue for, seek or demand
any deficiency judgment against Shareholder in any such action or proceeding,
under or by reason of or under or in connection with this Agreement, the Amended
Stock Purchase Agreement or the Note. Except as expressly provided in this
Agreement, the Amended Stock Purchase Agreement or the Note, Secured Party and
its successors and assigns shall look solely to Shareholder’s interest in the
Collateral now or at any time hereafter securing the payment and performance of
the obligations of Shareholder under this Agreement, the Amended Stock Purchase
Agreement or the Note for the payment of any claim or for any performance in
connection with this Agreement, the Amended Stock Purchase Agreement or the
Note.

MISCELLANEOUS PROVISIONS

Section 19. Notices. Any notices permitted or required under this Agreement
shall be deemed given upon the date of personal delivery or 48 hours after
deposit in the United States mail, postage fully prepaid, return receipt
requested,

addressed to the Shareholder at:

Lance Ayers

12830 Hillcrest Rd., Suite 111

Dallas, TX 75230-1547

addressed to the Secured Party at:

Noel Noel, Ltd.

Attn: James Hunter.

87 Station Road

Ashington, Northumberland NE63 8RS

United Kingdom

 

PAGE 6



--------------------------------------------------------------------------------

or at any other address as any party may, from time to time, designate by notice
given in compliance with this section.

Section 20. Time. Time is of the essence of this Agreement.

Section 21. Waiver. Failure of either party at any time to require performance
of any provision of this Agreement shall not limit the party’s right to enforce
the provision, nor shall any waiver of any breach of any provision be a waiver
of any succeeding breach of any provision or a waiver of the provision itself
for any other provision.

Section 22. Assignment. Except as otherwise provided within this Agreement,
neither party hereto may transfer or assign this Agreement without prior written
consent of the other party, except Secured Party may assign his rights hereunder
to an affiliate.

Section 23. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

Section 24. Attorney Fees. In the event an arbitration, suit or action is
brought by any party under this Agreement to enforce any of its terms, or in any
appeal therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

Section 25. Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.

Section 26. Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

Section 27. Agreement Binding. This Agreement shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

Section 28. Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

Section 29. Good Faith, Cooperation and Due Diligence. The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.

 

PAGE 7



--------------------------------------------------------------------------------

Section 30. Counterparts. This Agreement may be executed in several counterparts
and all so executed shall constitute one Agreement, binding on all the parties
hereto even though all the parties are not signatories to the original or the
same counterpart.

Section 31. Parties in Interest. Nothing herein shall be construed to be to the
benefit of any third party, nor is it intended that any provision shall be for
the benefit of any third party.

Section 32. Savings Clause. If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid,
shall not be affected thereby.

Signed and effective as of September 2, 2009.

 

SHAREHOLDER

/s/ Lance Ayers

Lance Ayers SECURED PARTY Noel Noel, Ltd. By:  

/s/ James Hunter

  James Hunter

 

PAGE 8